The 76-year-old plaintiff tripped and fell on a raised portion *322of overlapping floor mats in the lobby of Lincoln Hospital, which is operated and maintained by defendant. The uncontroverted evidence at trial indicated that she suffered tears to the menisci of both knees and underwent arthroscopic surgery on her left knee, which had been operated on twice for a torn meniscus before the accident. Plaintiff was bedridden for about two weeks after the accident and two weeks after the surgery and received physical therapy for nine months. She walks with a cane, may require a knee replacement in 10 to 15 years, and is in constant pain. However, she is able to live independently, to do her own shopping and laundry and to travel by public transportation, and she is able to walk two blocks at a slow pace. She takes the same pain medication as she was taking before the accident.
The record supports the trial court’s reduction of the jury awards, which “ deviate[d] materially from what would be reasonable compensation” (CPLR 5501 [c]). However, the conditional reduction for future pain and suffering was excessive to the extent indicated. Concur—Tom, J.P., Buckley, Sweeny and Moskowitz, JJ.